Citation Nr: 0708175	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  00-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder including stomach ulcers, gastroesophageal reflux 
disease, esophagitis, erosive gastritis, and esophageal 
ulceration and erosion, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for chest and muscle 
pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for systemic 
mycoplasma, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to December 1991, which included service in the Southwest 
Asia theater of operations from February 16, 1991, to March 
15, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied service connection for a 
gastrointestinal disorder, including stomach ulcers, 
gastroesophageal reflux disease, esophagitis, erosive 
gastritis, and esophageal ulceration and erosion, to include 
as due to an undiagnosed illness.  The veteran also appealed 
a May 2003 rating decision that denied service connection for 
chest and muscle pain, to include as due to an undiagnosed 
illness, and systemic mycoplasma.

The veteran was afforded a personal hearing before a RO 
Decision Review Officer (DRO) in November 2000.  The veteran 
also testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in May 2004.  Transcripts of the 
hearings are associated with the claims folder.

In November 2004, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for the purpose of 
obtaining additional evidence.  The matter was returned in 
January 2007 for final appellate consideration.

The Board notes that this appeal initially included the 
issues of entitlement to service connection for chronic 
fatigue syndrome and viscerotropic leishmaniasis.  By a 
rating action dated in May 2006, service connection was 
granted for chronic fatigue syndrome with joint pain and a 
history of viscerotropic leishmaniasis.  The issues are 
therefore no longer the subject of appellate consideration.

The issues pertaining to service connection for chest and 
muscle pain, to include as due to an undiagnosed illness, and 
systemic mycoplasma are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's diagnosed gastroduodenal erosions and 
esophagitis are the result of his taking non-steroidal anti-
inflammatory medications (NSAIDS), which have been prescribed 
to treat symptoms of his service-connected chronic fatigue 
syndrome (CFS) with joint pain.


CONCLUSION OF LAW

Gastroduodenal erosions and esophagitis is proximately due to 
or the result of the veteran's service-connected CFS with 
joint pain.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet.App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
gastric ulcer becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

In this case, the veteran asserts that he suffers from 
various gastrointestinal problems including stomach ulcers, 
gastroesophageal reflux disease, esophagitis, erosive 
gastritis, and esophageal ulceration and erosion, and those 
disabilities are the result of his active service.  

The veteran underwent a VA gastrointestinal examination in 
August 2005.  The examiner diagnosed the veteran as having 
esophagitis and gastric and duodenal erosions, which were 
first endoscopically documented in 1998.  Further, the 
examiner stated that the likely cause of the gastroduodenal 
erosions and esophagitis was NSAID intake, which the veteran 
had been taking because of body aches and pain.  In so 
opining, the examiner reviewed the claims file completely. 

The veteran was recently granted service connection for CFS 
with joint pain.  A review of the record shows that the 
veteran has a long history of being prescribed various NSAIDS 
including Motrin, Nabumetone, and Lodine to treat his 
complaints of chronic pain.  A December 1996 treatment note 
Ann Arbor VA Medical Center (VAMC) suggests that the veteran 
was taking Motrin to treat the symptoms of possible CFS.  An 
August 2000 note from the Charleston VAMC describes the 
veteran as suffering from chronic left-sided chest pain and 
multiple joint pain, and that his pain management plan 
included a prescription for Lodine.  The Board recognizes 
that the veteran's intake of NSAIDS has not been solely for 
the treatment for his CFS with joint pain.  However, there is 
no way to differentiate between pain treatments.  Therefore, 
resolving reasonable doubt in favor of the veteran, the Board 
finds that treatment for the veteran's CFS with joint pain 
has included the intake of NSAIDS.

The August 2005 medical opinion relates the veteran's 
diagnosed gastroduodenal erosions and esophagitis to his 
intake of NSAIDS, which have been at prescribed in part to 
treat the symptoms of his service-connected CFS with joint 
pain.  Such opinion thus represents competent evidence of a 
nexus between gastroduodenal erosions and esophagitis and a 
service-connected disability, both disorders on a secondary 
(non-Allen) basis.  Based on this opinion, the Board 
concludes that the veteran's gastroduodenal erosions and 
esophagitis are proximately due to or the result of his 
service-connected CFS with joint pain.   

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.326(a) (2006).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
the VCAA have been satisfied with respect to the claim for 
service connection for gastroduodenal erosions and 
esophagitis, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the claim.  
This is so because the Board is taking action favorable to 
the veteran by granting service connection for gastroduodenal 
erosions and esophagitis, and thus represents a full grant of 
the issue on appeal.  A decision therefore poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


ORDER

Entitlement to service connection for gastroduodenal erosions 
and esophagitis is granted.



REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

There is evidence that the veteran may be in receipt of 
disability benefits through the Social Security 
Administration (SSA).  Specifically, the report of an August 
2005 VA infectious diseases examination indicated that the 
veteran was unemployed, and that he was receiving disability 
benefits.  A decision from the SSA denying or granting the 
veteran these benefits, to include the records that it 
considered in making the decision, is not of record.  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. 
§ 3.159(c)(2) (2006).  Therefore, the RO must obtain all 
available records relating to the appellant's claim for 
Social Security disability benefits.

In light of the above, this case is REMANDED to the RO via 
the AMC for the following development:

1.  Obtain the veteran's complete medical 
file from the Charleston VAMC, dated 
since March 2006, and the Ann Arbor VAMC, 
dated since October 2004.

2.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the August 2006 
SSOC, and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


